Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-5-2006

Garrick v. DiGuglielmo
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2374




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Garrick v. DiGuglielmo" (2006). 2006 Decisions. Paper 1790.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1790


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 04-2374

                                   MARK GARRICK,

                                                 Appellant

                                            v.

                  *DAVID DIGUGLIELMO; LYNNE ABRAHAM;
                   THE ATTORNEY GENERAL OF THE STATE
                            OF PENNSYLVANIA

                         *(Amended per Clerk's Order of 02/22/05)

                             ORDER AMENDING OPINION

      Due to a typographical error regarding a date in the opinion by the Court, it is
hereby ORDERED that the second sentence in the second paragraph on page 3 of the not
precedential opinion filed December 28, 2005 is hereby amended as follows:

      An evidentiary hearing was held before a magistrate judge on February 8, 2002,
      generating a report and recommendation that was adopted by the District Court on
      April 28, 2004, the date it dismissed Garrick’s petition ....

                                                       For the Court,

                                                       /s/ Marcia M. Waldron
                                                       Clerk

Dated: January 5, 2006